Opinion issued August 18, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00846-CV
____________

IN RE STEVEN R. CLEGG, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Steven R. Clegg has filed both a petition for a writ of mandamus and
a motion for emergency temporary relief complaining of Judge Hancock's (1) August
11, 2003 denial of relator's motion for a protective order and grant of the real party
in interest's motion to compel discovery.
	We deny both the petition for a writ of mandamus and the emergency motion
for temporary relief.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.
1.            
           -